Citation Nr: 0214160	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-18 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, currently evaluated as 10 percent 
disabling, and for degenerative joint disease, currently 
evaluated as 10 percent disabling, for a combined right knee 
disability rating of 20 percent.

(The issue of entitlement to service connection for sinusitis 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
December 1990.

The veteran's increased rating appeal comes before the Board 
of Veterans' Appeals (Board) from a September 1999 rating 
decision issued by the Jackson, Mississippi, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
an increase to her then noncompensable disability evaluation.  
The RO subsequently increased the veteran's noncompensable 
rating to 10 percent in February 2000 under Diagnostic Code 
5024-5257.  Additionally, the RO granted a 10 percent 
disability rating for X-ray findings of degenerative joint 
disease of the right knee with some limitation of motion 
under Diagnostic Code 5010-5260.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of her claim have 
been addressed.

2.  The veteran's right knee disability is characterized by 
complaints of swelling with extended activity and pain upon 
activity and with evidence of tenderness and a patella which 
easily subluxates, and no instability.

3.  The veteran's right knee range of motion is 0 degrees of 
extension to 90 degrees of flexion with pain and X-ray 
findings of degenerative joint disease of the right knee.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected patellofemoral 
syndrome of the right knee has not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2001).

2.  The criteria for a disability rating in excess of10 
percent for degenerative joint disease of the right knee with 
some limitation of motion with pain has not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Duty to Assist

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement increased ratings.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA, and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and her representative of any information and 
evidence necessary to substantiate her claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate her claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 46,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  
In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled 
regarding the issue addressed in this decision.  The veteran 
was notified of the laws and regulations pertinent to ratings 
for her right knee disability picture in the January 2000 
Statement of the Case (SOC) and August 2000 and September 
2001 Supplemental SOCs (SSOC).  The veteran was specifically 
notified of VA's heightened duty to assist in the development 
of her claim by letter in March 2001.  The March 2001 letter 
specifically informed the veteran that it was ultimately her 
responsibility for giving VA the information or evidence to 
support her claim but that VA would assist her in obtaining 
such evidence.  The letter informed the veteran of the type 
of evidence needed to substantiate her increased rating claim 
and that VA would assist her in developing for all relevant 
evidence in the custody of a federal department or agency, 
for private records and lay statements, and would provide an 
examination if necessary to make a decision in her claim.  
Accordingly, the Board finds that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue addressed in this decision has been identified and 
obtained.  The veteran was provided VA examinations in August 
2000 and February 2001 for her right knee disability and the 
subsequent reports are of record.  Her VA medical records 
have also been obtained.  Additionally, private medical 
records have been associated with her claims file.  The Board 
is not aware of any additional relevant evidence that is 
available in connection with this appeal, and concludes that 
all reasonable efforts have been made by VA to obtain the 
evidence necessary to substantiate the veteran's claim.  In 
September 2001, the veteran indicated that she had not 
received an appointment to come for an orthopedic 
examination, which she indicated was scheduled for July 2001.  
She provided her new address and contended that another 
examination should be scheduled to help her claim.  The Board 
does not agree that another examination is necessary in the 
instant case.  The veteran has been afforded two VA Joints 
Exams and her orthopedic progress notes are also of record.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See generally VCAA; 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II.  Increased Rating for the Right Knee

The veteran is currently has a combined disability rating of 
20 percent for her right knee disability picture.  She is 
currently evaluated as 10 percent disabled due to her 
service-connected patellofemoral syndrome of the right knee 
and 10 percent disabled based on X-ray findings of 
degenerative joint disease of the right knee with some 
limitation of motion.  In short, she contends that her right 
knee disability  picture warrants a higher disability rating.  
After a complete and thorough review of the evidence of 
record, the Board cannot agree with her contention.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

With respect to the musculoskeletal system, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-97.  
The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2001).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2001).  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2001).

Factual Background

A July 1999 VA Orthopedic medical record reflects that the 
veteran did not have crepitation or effusion of her right 
lower extremity but did have medial displacement and X-ray 
findings of early degenerative joint disease.

An October 1999 VA Physical Therapy Note reflect that the 
veteran had zero degree to 123 degrees of motion of her left 
knee as zero degrees to 120 degrees of motion of her right 
knee.  The note further reflects that the veteran tolerated 
the range of motion with minimal complaints of pain in the 
right knee and forced right knee flexion.

In February 2000 the veteran submitted a Report of Accidental 
Injury.  The report reflects that the veteran indicated that 
in December 1999, she got out of bed to get something to 
drink and as she headed back to bed, her knee cap "jump[ed] 
out of place," and she had to be taken to the emergency 
room.  The records from her December 1999 treatment have been 
obtained and reflect a chief complaint of knee injury and 
pain and that the dislocation was reduced.  A December 1999 
radiological report reflects that X-rays of the right knee 
were taken that indicated some dislocation of the patella 
laterally and a small fracture fragment demonstrated toward 
the medial side of the patella

A July 2000 VA Radiology Report reflects that there was a 
minimal amount of narrowing of the medial femorotibial joint 
space of the right knee and no displacement.  A July 2000 VA 
Orthopedic progress note reflect that upon physical 
examination, there was not swelling or effusion of the right 
knee but it was tender to palpation which was greater at the 
inferior pole, especially with compression.  The note also 
reflects a range of motion from zero degrees to 90 degrees.

The veteran was afforded a VA Joints Exam in August 2000.  
The examination report reflects that the veteran indicated 
that she has pain in the right knee with activity and that 
she has swelling of the right knee with extended walking.  
The report further reflects that upon physical examination, 
she had no swelling, normal anterior and posterior stability, 
normal lateral stability at both 30 degrees flexion and at 
full extension.  Her range of motion of the range motion was 
130 degrees of flexion and zero degrees of extension, which 
was the same as her left knee range of motion.

The veteran's representative requested a personal hearing 
before a hearing office in September 2000.  The veteran 
indicated when she reported for her scheduled February 2001 
hearing that she preferred an informal conference with the 
decision review officer (DRO).  The DRO's Conference Report 
reflects that the veteran indicated that she felt her knee 
should be evaluated as 30 percent disabling because she has 
to wear a knee brace at all times.

A January 2001 VA Orthopedic progress note reflects no 
effusion but that the patella easily subluxates.

The veteran was afforded a second VA Joints Exam in February 
2001.  The examination report reflects that physical 
examination of her right knee revealed tenderness to the 
patellofemoral groove and slight swelling but no anterior, 
posterior, medial, or lateral instability.  The report 
indicates a range of motion of zero degrees of extension and 
90 degrees of flexion with pain.  

Legal Analysis

The veteran is currently rated as 10 percent disabled under 
Diagnostic Codes 5024-5257.  Diagnostic Code 5257 provides 
the following evaluations for knee disabilities involving 
recurrent subluxation or lateral instability: 10 percent for 
slight; 20 percent for moderate; and 30 percent (the maximum 
allowed) for severe impairment.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).  Since Diagnostic Code 5257 is 
not predicated on loss of range of motion, §§ 4.40 and 4.45 
with respect to pain do not apply.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

In this respect, the General Counsel for VA, in a precedent 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  When 
the knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  VAOPGCPREC 9-98.  
Additionally, the General Counsel in VAOPGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 
1997).  Where additional disability is shown, a veteran rated 
under Diagnostic Code 5257 can also be compensated under 5003 
and vice versa.

In this case, the evidence is clear that the veteran's right 
knee disability is manifested by complaints of swelling upon 
extended walking and with evidence of tenderness upon 
palpitation and subluxation of the patella.  The evidence of 
record reflected that in December 1999 the veteran received 
treatment for dislocation of her right knee that was 
resolved.  The evidence of record reflected no anterior, 
posterior, medial, or lateral instability of the right knee.  
The Board finds that the veteran's right knee disability 
picture of tenderness upon palpitation and a patella which 
easily subluxates and for which the veteran wear's an elastic 
brace, combined with a complete absence of any instability, 
does not paint a disability picture which approximates 
moderate recurrent subluxation such that a higher disability 
evaluation would be warranted.  See 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5257 (2001).  Furthermore, the Board 
does not agree with the veteran's contention that she should 
be awarded the maximum disability evaluation available for 
subluxation based on the fact that she wears an elastic brace 
on her knee.  The fact that the veteran's wears a brace on 
her right knee has been factored into determining that the 
criteria for a 20 percent disability evaluation is not 
warranted and the Board does not agree that this fact alone 
is evidence of the criteria for severe subluxation such that 
the maximum disability rating would be warranted.  As such, 
the Board concludes that the preponderance of the evidence is 
against a higher rating under Diagnostic Code 5257.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

The evidence of record also revealed that the veteran has 
decreased range of motion of her right knee.  The February 
2001 VA examination report reflected that the extension of 
her right knee was normal at 0 degrees and flexion was 
limited to 90 degrees with pain.  While the evidence of 
record does reveal that the veteran has decreased range of 
flexion of her right knee, it does meet the criteria for zero 
percent (noncompensable) disability rating under Diagnostic 
Code 5260.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001).  As the evidence of record does not indicate any 
limitation of extension, the veteran is not entitled to a 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2001).  As such, the Board finds that the preponderance 
of the evidence is against a compensable disability rating 
based on limitation of motion of the veteran's right knee.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).    

The evidence of record does reflect X-ray findings of 
degenerative joint disease of the right knee and pain on 
motion.  Under Diagnostic Code 5010, arthritis due to trauma 
that is substantiated by X-ray findings is rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2001).  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint involved in the veteran's claim.  
As indicated above, the evidence of record does not warrant a 
compensable disability rating based on limitation of motion 
of the right knee.  However, when the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent can be 
applied for each specific joint group affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5003 (2001).  In the 
instant case, the veteran has X-ray findings of degenerative 
joint disease, or arthritis, of the right knee and there is 
evidence of slight limitation of motion.  Accordingly, the RO 
properly granted a separate 10 percent disability rating in a 
September 2001 rating decision.  Id., 38 C.F.R. § 4.3 (2001).

The Board has also considered whether the veteran is entitled 
to a higher disability rating under additional diagnostic 
codes available to evaluate knee disabilities.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5259 (2001).  The 
evidence of record does not reflect the veteran has ankylosis 
of her right knee, episodes of locking of the right knee with 
effusion, or removal of any cartilage such that application 
of Diagnostic Code 5256, 5258, or 5259, respectively, would 
be proper.  The Board also notes that an evaluation of any 
musculoskeletal disability must include consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, as indicated above, the veteran's pain upon 
motion, tenderness upon palpitation, and swelling upon 
extended walking of her service-connected right knee 
disability picture have already been considered by the Board 
when determining that her disability picture does not warrant 
a higher disability rating under Diagnostic Code 5257 and was 
considered when she was granted a separate 10 percent 
disability rating under Diagnostic Code 5003.

Finally, the Board has no reason to doubt that the veteran's 
service-connected disability causes her discomfort and may 
limit her efficiency in certain tasks.  This alone, however, 
does not present an exceptional or unusual disability picture 
and is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2001).
 
In brief, the preponderance of the evidence is against an 
increased rating for the veteran's patellofemoral syndrome of 
the right knee.  She is entitled to a separate 10 percent 
disability rating for degenerative joint disease of the right 
knee with some painful limitation of motion, which the RO 
already granted.  The Board has considered the doctrine of 
reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against her increased rating 
claim, the doctrine is not applicable.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2001).



ORDER

An increased rating for patellofemoral syndrome of the right 
knee is denied.

An increased rating based on degenerative joint disease of 
the right knee with some limitation of motion with pain is 
denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

